PER CURIAM.
The notice of appeal giving rise to this case was not timely filed, and we therefore dismiss the appeal for lack of jurisdiction. However, in light of appellant’s claim that he did not receive the trial court’s order until after the time for instituting an appeal had expired, this disposition is without prejudice to appellant’s right to seek relief in the trial court by motion seeking to set aside the original order and requesting that a new *841appealable order be entered. See Snelson v. Snelson, 440 So.2d 477 (Fla. 5th DCA 1983).
BARFIELD, C. J., and KAHN and WEBSTER, JJ., concur.